Case 1:18-cv-06613-LDH-SJB Document 50 Filed 02/23/21 Page 1 of 1 PageID #: 513




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------X
  SHAKEYA RHODEN, and other similarly situated
  current and former nurses and technicians,

                                                                             JUDGMENT
                  Plaintiff,                                                 18-CV-6613-LDH-SJB
          v.

  NIRANJAN MITTAL, NIRANJAN K. MITTAL,
  PHYSICIAN, PLLC,

                   Defendants.
  ---------------------------------------------------------------X
          An Order of the Honorable LaShann DeArcy Hall, United States District Judge, having

 been filed on February 23, 2021, adopting the Report and Recommendation of Magistrate Judge

 Sanket J. Bulsara, dated October 26, 2020, granting Plaintiff’s motion in part; dismissing

 Plaintiff's FLSA and NYLL claims without prejudice; denying Plaintiff’s motion to remand;

 declining to exercise supplemental jurisdiction over the remaining state law claims; and denying

 the Defendants’ request for cost; it is

         ORDERED and ADJUDGED that Plaintiff's motion is granted, in part; that Plaintiff's

 FLSA and NYLL claims are dismissed, without prejudice; that Plaintiff’s motion to remand is

 denied; that the Court declines to exercise supplemental jurisdiction over the remaining state law

 claims; that the Defendants' request for cost is denied; and that in light of this Court’s order,

 Plaintiff's motion to quash is granted.

 Dated: Brooklyn, New York                                            Douglas C. Palmer
        February 23, 2021                                             Clerk of Court

                                                                By:    /s/Jalitza Poveda
                                                                       Deputy Clerk
